ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s submitted Amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed April 21, 2021. Applicant’s arguments are persuasive and have overcome the claim objections. Applicant’s authorization to the Examiner’s amendment have overcome the 35 U.S.C. 112(b) rejections. Accordingly, the specification objections, claim objections and the 35 U.S.C. 112(b) rejections are withdrawn.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Applicant's Representative Andrew McAleavey on September 2, 2021.
The application has been amended as follows:

1. (Currently Amended) A system, comprising: 
wherein each opposite end is attached to an anchor on opposite walls of a swimming pool; and 
a frame having a perimeter, the frame being adapted to engage and travel along the pair of tracks and having 
a pair of propulsion pods adapted to engage the pair of tracks to drive the frame along the pair of tracks, 
a plurality of equipment pods carried by and spaced along the frame, at least some of the plurality of equipment pods carrying one or more cameras focused into the perimeter of the frame, the one or more cameras adapted to simultaneously image a swimmer within the frame, and 
communication hardware to communicate data from the equipment pods to an external station.

2. (Original) The system of claim 1, wherein the plurality of equipment pods comprise: 
a top equipment pod mounted on a top portion of the frame, the top equipment pod having one or more top cameras focused down; 
a first lower side equipment pod mounted on a first lower side portion of the frame, the first lower side equipment pod having one or more first lower side cameras focused in; 
a second lower side equipment pod mounted on a second lower side portion of the frame opposite the first lower side portion, the second lower side equipment pod having one or more second lower side cameras focused in; and 


3. (Original) The system of claim 2, wherein the plurality of equipment pods further comprise: 
a first upper side equipment pod mounted on a first upper side portion of the frame between the top equipment pod and the first lower side equipment pod, the first upper side equipment pod having one or more first upper side cameras focused down and in; and 
a second upper side equipment pod mounted on a second upper side portion of the frame between the top equipment pod and the second lower side equipment pod, the second upper side equipment pod having one or more second upper side cameras focused down and in.

4. (Original) The system of claim 2, wherein the frame further comprises fore-aft extending booms, each of the booms having at least one of the equipment pods, each of the equipment pods carrying one or more of the cameras.

5. (Original) The system of claim 1, wherein the frame further comprises one or more lights focused into the perimeter of the frame.

6. (Original) The system of claim 1, wherein the frame further comprises a speaker, and the communication hardware is further configured to communicate audio data to the speaker.



8. (Original) The system of claim 1, wherein the frame further comprises a display, and the communication hardware is further configured to communicate data to the display.

9. (Currently Amended) The system of claim 1, wherein at least one propulsion pod comprises: 
a motor; 
a battery powering the motor; and 
two or more gears driven by the motor.

10. (Currently Amended) The system of claim 9, wherein the 

11. (Currently Amended) The system of claim 9, wherein the 

12. (Original) The system of claim 1, further comprising a set of outrigger pods rigidly connected to the pair of propulsion pods, the set of outrigger pods being adapted to engage the pair of tracks.



14. (Original) The system of claim 1, wherein the system further comprises a sensor station adapted to provide speed or positional control data to the frame through the communication hardware.

15. (Original) The system of claim 14, wherein the sensor station detects one or both of the position or velocity of the swimmer.

16. (Original) The system of claim 1, wherein the system is adapted to produce or provide a three-dimensional or holographic view of the swimmer based on the data from the plurality of equipment pods.

17. (Canceled).

18. (Original) The system of claim 1, wherein each of the pair of tracks comprises articulated links.

19. (Original) The system of claim 18, wherein the articulated links act as fold points for the track.



21. (Original) The system of claim 1, wherein the opposite ends of each of the pair of tracks are adapted to attach to the anchors on the opposite walls of the swimming pool using a hook-ended tension spring or a tensioning ratchet.

22. (Original) The system of claim 1, wherein the pair of tracks are further adapted to serve as lane marker replacements.

Reasons for Allowance
Claims 1 - 16 and 18 - 22 are allowed in light of the Examiner’s Amendment and the Applicant's response filed on August 23, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of a system with a pair of tracks and a frame comprising propulsion pods and cameras for capturing images of a swimmer. 
The closest prior art Kim (KR 20100124640), Srack et al. (US 7,120,524 B2), Barnes et al. (US 2018/0302572 A1) and Snell et al. (US 2016/0038815 A1) do not disclose the claimed element, “a pair of tracks, each of the pair of tracks having opposite ends, spaced from one another, wherein each opposite end is attached to an anchor on opposite walls of a swimming pool”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a camera system capable of capturing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425